Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 4/9/21 overcome the rejections set forth over Arrowsmith and Boffa and Boffa and Diggs in the office action mailed 12/9/20. The amendments do not overcome the rejection set forth over Boffa, Diggs, and Kocsis, which is applied to amended claim 1 and dependent claims as necessitated by the amendments. The rejection over Boffa, Diggs, and Covitch is also modified to further cite the Kocsis reference as necessitated by the amendments.

Claim Rejections - 35 USC § 103
Claims 1, 3-7 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boffa (U.S. PG Pub. No. 2007/0176257) in view of Diggs (U.S. PG Pub. No. 2009/0186784) and Kocsis (U.S. PG Pub. No. 2012/0309657).
In paragraphs 25-29 Boffa discloses lubricating a heavy-duty diesel (compression-ignition) engine with a lubricating composition, meeting the method limitation of claim 1. A heavy-duty diesel engine has a maximum laden mass over 2,700 kg, as evidenced in paragraph 30 of the current specification. The composition of Boffa comprises an oil of lubricating viscosity, an overbased detergent, and a neutral sulfonate detergent. In paragraphs 44, 47-54, and 70 Boffa discloses that the overbased detergent can be an alkaline earth metal sulfonate. The composition of Boffa does not require any phenolic detergents, meeting the limitation of amended claim 1 regarding 
In paragraph 21 Boffa discloses that the composition preferably has a TBN of 5 to 25, within the range recited in claim 4 and encompassing the range recited in claim 5. In paragraphs 71 and 75 Boffa discloses that the high overbased detergent is present in an amount of 0.2 to 20% by weight and the neutral sulfonate detergent is present in an amount of 0.2 to 5% by weight, leading to a ratio encompassing the range recited in claim 21. 
In paragraphs 88-91 Boffa discloses that the composition can comprise phenolic or aminic antioxidants as recited in claim 13. The composition of paragraph 130 of Boffa comprises a zinc dithiophosphate, meeting the limitations of the phosphorus-containing antiwear agent of claim 14. The differences between Boffa and the currently presented claims are:
i) Boffa does not explicitly disclose the TBN of the high overbased detergent. This relates to claims 1 and 6.
ii) Boffa not disclose the soap content provided by the sulfonate detergents. This relates to claim 1.
iii) Boffa does not explicitly disclose the sulfated ash content of the composition.   

v) Boffa does not disclose the concentration of dispersant viscosity modifier or antioxidant. This relates to claims 1 and 13. 
vi) Boffa does not disclose the sulfur or phosphorus contents of the composition.
With respect to i), Boffa discloses in paragraph 71 that the high overbased detergent provides a TBN of at least 5 to the lubricating composition, and that the detergent is present in an amount of 0.2 to 20% by weight of the composition, which implies that the detergent has a TBN in a range encompassing the ranges recited in claims 1 and 6. Boffa's teaching in paragraph 46 that the high overbased detergent has a metal ratio overlapping the claimed range provides further indication that the TBN of the high overbased detergent at least overlaps the claimed ranges.
With respect to ii), Boffa discloses in paragraphs 71 and 75 that the detergent is present in a total amount of 0.4 to 25% by weight. Since the soap content delivered by the detergent will be less than the detergent concentration itself, the soap content delivered by the detergents of Boffa will clearly encompass or overlap the ranges recited in claim 1. 
With respect to iii), the detergent content of 0.4 to 25% by weight disclosed by Boffa will supply a sulfated ash content overlapping the range recited in claim 1, as the sulfated ash content will be less than the detergent content and the composition of Boffa does not require any additional ash-containing components.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” 
	With respect to iv), Diggs discloses in paragraph 1 a lubricating composition for heavy duty diesel engines. In paragraph 72 Diggs discloses that the composition can comprise a mixture of high and low molecular weight dispersants having molecular weight ranges overlapping or falling within the ranges recited for the succinimide dispersants of claim 1. In paragraph 91 Diggs discloses that the low molecular weight dispersant can be borated. When the low molecular weight dispersant of Diggs is borated and the high molecular weight dispersant is non-borated, the dispersant mixture of Diggs meets the limitations of claim 1. In the table following paragraph 114 Diggs discloses that the dispersants are preferably present in an amount of 1 to 8% by weight, encompassing the range recited in claim 15 and indicating that the individual dispersants are present in concentration ranges overlapping the ranges recited in claims 1 and 17. In paragraph 88 Diggs discloses that the ratio of succinyl groups to amine groups overlaps the range recited in claim 16. Diggs further discloses in paragraph 91 that the borated dispersants contain 0.1 to 20 moles of boron per mole of succinimide ("acylated nitrogen composition"). In paragraph 48 Diggs discloses that the compositions preferably have 50 to 100 ppm of boron. Given the small concentration of boron, and the ratio of boron to succinimide, it is clear that the composition can comprise more non-borated succinimide than borated succinimide, as recited in claim 18, and can contain relative amounts of borated and non-borated succinimide at least overlapping the ranges recited in claim 19. 

With respect to vi), Kocsis discloses lubricating compositions, and in paragraph 163 discloses that they are useful in lubricating heavy duty diesel engines, as in the method of Boffa. In paragraphs 164-165 Kocsis discloses that the compositions having sulfur and phosphorus contents overlapping the ranges recited in amended claim 1 as well as claim 3. It would have been obvious to one of ordinary skill in the art to formulate the composition used in the method of Boffa and Diggs to have the sulfur and phosphorus contents of Boffa and Diggs, since Kocsis teaches that they are suitable sulfur and phosphorus contents for lubricating compositions used in heavy duty diesel engines.
It would have been obvious to one of ordinary skill in the art to use the dispersant combination of Diggs as the succinimide dispersant of Boffa, as Diggs teaches that it is a suitable dispersant combination for heavy duty diesel engine lubricants, and because Diggs teaches that such lubricants preferably comprise boron. It would have been obvious to one of ordinary skill in the art to include the dispersant viscosity modifier and antioxidant of Boffa in the concentrations taught by Diggs, as Diggs discloses that those are preferred concentration ranges for dispersant viscosity modifiers and antioxidants in heavy duty diesel engine lubricants. It would have been obvious to one of ordinary skill in the art to formulate the composition used in the method of Boffa and Diggs to have the sulfur and phosphorus contents of Boffa and Diggs, since Kocsis teaches that they .

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Boffa in view of Diggs and Kocsis as applied to claims 1, 3-7 and 13-21 above, and further in view of Covitch (U.S. PG Pub. No. 2006/025316).
The discussion of Boffa, Diggs, and Kocsis in paragraph 3 above is incorporated here by reference. Boffa, Diggs, and Kocsis disclose a method of lubricating heavy duty diesel engines meeting the limitations of claims 1, and where the composition used in the method can include an amine-functionalized polymeric dispersant viscosity modifier (paragraph 107 of Diggs), but does not disclose specific suitable dispersant viscosity modifiers or concentration ranges specifically for dispersant viscosity modifiers.
In paragraph 7 Covitch discloses dispersant viscosity modifiers for use in heavy duty diesel engines. In paragraph 8 Covitch discloses that the dispersant viscosity modifier is the reaction product of a polymer comprising carboxylic acid functionality or a reactive equivalent thereof, and an amine component comprising at least one aromatic amine. In paragraph 12 Covitch discloses that the polymer can be an olefin copolymer such as an ethylene-propylene copolymer, leading to amine-functionalized olefin copolymers as recited in claims 8-9. In paragraph 20 Covitch discloses that the molecular weight of the copolymer is in various ranges overlapping or falling within the range recited in claim 10. In paragraphs 9 and 39 Covitch discloses that the amine can comprise 3-nitroaniline, meeting the limitations of claims 11-12. In paragraph 45 Covitch discloses that the amine component can further comprise aminodiphenylamine, also as 
It would have been obvious to one of ordinary skill in the art to use the dispersant viscosity modifier of Covitch in the composition and method of Boffa, Diggs, and Kocsis, in the concentration taught by Covitch, as Covitch teaches that it is a suitable dispersant viscosity modifier for use in heavy duty diesel lubricant compositions.
 
Response to Arguments
Applicant's arguments filed 4/9/21 regarding the rejections over Boffa, Diggs, Kocsis, and Covitch have been fully considered but they are not persuasive. Applicant argues that Boffa fails to disclose a lubricating composition that excludes or has 0% by weight of phenolic based detergent. Applicant asserts that Boffa is silent as to whether a phenolic based detergent is required. To the contrary, it is clear from the language of claim 44 (“selected from the group consisting of aliphatic substituted sulfonic acids, aliphatic carboxylic acids, and aliphatic substituted phenols”) and claim 70 (“Preferred overbased metal salts are the substituted sulfonic acid salts and/or hydrocarbyl substituted phenates”) that phenolic based detergents are not required components, and that the detergent can be a sulfonate detergent itself; Boffa need not explicitly teach the exclusion of phenolic based detergents in order to teach a composition which does not comprise phenolic based detergents. Applicant argues that the examples of Boffa contain phenate detergents, but disclosed examples and preferred embodiments do not  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), noting that in this case paragraph 70 of Boffa teaches that sulfonate detergents are also preferred overbased detergents. Applicant’s argument is therefore not persuasive.
The rejection set forth over Arrowsmith and Boffa in the previous office action has been withdrawn in light of the claim amendments and applicant’s explanation that salicylate qualifies as a phenolic based detergent, as supported in paragraphs 25-26 of the specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.